Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
a.	The prior art fails to disclose or suggest the combination of features present within claim 1.
b.	The closest prior art as noted in the non-final rejection fails to disclose or suggest, a thermally expandable sheet comprising a base, a thermally expansive layer provided on a first side of the base and including a thermally expansive material, a color adjustment layer provided on at least one of the thermally expandable sheet or a second side of the base and including a color adjustment agent, a thermal conversion layer provided on part of the color adjustment layer, wherein a color difference between a first region provided on the thermal conversion layer and a second region not provided on the color adjustment layer is 13 or less according to the L*A*B color system.  It would not have obvious to one of ordinary skill in the art to have formed this structure absent improper hindsight teaching.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734.  The examiner can normally be reached on Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785